DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: positioning unit in claims 1, 5-12, and 15 and fixing unit in claims 4, 13, and 14.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 15 recites the limitation "the hanging rod" in lines 14, 15, and 16.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 13, and 15 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Broughman et al. (PG Pub 2015/0090858).

Regarding claim 1, Broughman teaches a mounting base of a ceiling fan (figures 1-19, abstract), the mounting base comprising:
a mounting disc having a through hole (figures 2 and 5, elements 10, 9, and 54; paragraphs 63 and 70);
a fitting sleeve (figure 6, element 12) mounted in the through hole (paragraphs 63-64) and having an accommodating space formed inside the fitting sleeve (figure 6, the area inside 13; paragraph 64), forming two end openings on the fitting sleeve (figures 6 and 7, the top and bottom of 13 are open), and adapted to accommodate a hanging rod of the ceiling fan (figures 6 and 7, element 20; paragraph 70); and
at least one hanging block located on an end of the fitting sleeve (figures 6-7, element 76; paragraph 69);
the fitting sleeve hung on the mounting disc via the at least one hanging block (paragraph 69);
and at least one positioning unit mounted in the accommodating space (paragraph 64; figure 6, element 68), adapted to be located between the hanging rod and the fitting sleeve (figure 6, element 68 is between elements 20 and element 12; paragraph 81), and
capable of engaging with the hanging rod to prevent the hanging rod from moving along an axial direction of the hanging rod relative to the at least one positioning unit (paragraph 81; figure 6, element 70 connects elements 68 and 20); 
each of the at least one positioning unit having a bending edge (figure 6, element 68 is ball-like and therefore the outside edge is a bending edge); 
the positioning unit hung on the end of the fitting sleeve that has the at least one hanging block via the bending edge (figure 6, element 68 sits in element 13 based on its rounded ball like structure; paragraphs 64 and 81).

Regarding claim 2, Broughman teaches the mounting base as claimed in claim 1, wherein the mounting disc has at least one rotation limiting groove communicating with the through hole (figure 3, element 50a; paragraph 69); and
the at least one hanging block is inserted in the at least one rotation limiting groove (paragraph 69; figure 12, for example).

Regarding claim 3, Broughman teaches the mounting base as claimed in claim 2, wherein an amount of the at least one rotation limiting groove is two (figure 3, there are two opposing elements 50a; paragraph 69); 
the two rotation limiting grooves are located in two opposite sides of the through hole (figure 3, there are two opposing elements 50a; paragraph 69);
and an amount of the at least one hanging block is two (figure 6, there are two of element 76; paragraph 69); the two hanging blocks correspond in position respectively to the two rotation limiting grooves  (figure 2; paragraph 69).

Regarding claim 13, Broughman teaches the mounting base as claimed in claim 1, wherein the mounting base has multiple fixing units (paragraph 66; figures 3-5, elements 38 receive the fixing units or screw or other fastener); and
the mounting disc has multiple mounting holes arranged along a circumferential direction and spaced apart from each other (figures 3-5, elements 38); 
the fixing units mounted through the mounting holes to fix the mounting disc on a ceiling (paragraph 66).

Regarding claim 15, Broughman teaches a ceiling fan (figure 1, element 5 and 30 among others; paragraphs 63 and 64) comprising:
a mounting base (figures 1-19, abstract) having a mounting disc having a through hole (figures 2 and 5, elements 10, 9, and 54; paragraphs 63 and 70);
a fitting sleeve (figure 6, element 12) mounted in the through hole (paragraphs 63-64) and having an accommodating space formed inside the fitting sleeve (figure 6, the area inside 13; paragraph 64) and forming two end openings on the fitting sleeve (figures 6 and 7, the top and bottom of 13 are open); and
at least one hanging block located on an end of the fitting sleeve (figures 6-7, element 76; paragraph 69); 
the fitting sleeve hung on the mounting disc via the at least one hanging block (paragraph 69); and
at least one positioning unit mounted in the accommodating space (paragraph 64; figure 6, element 68), adapted to be located between the hanging rod and the fitting sleeve (figure 6, element 68 is between elements 20 and element 12; paragraph 81), and
capable of engaging with the hanging rod to prevent the hanging rod from moving along an axial direction of the hanging rod relative to the at least one positioning unit (paragraph 81; figure 6, element 70 connects elements 68 and 20); 
each of the at least one positioning unit having a bending edge (figure 6, element 68 is ball-like and therefore the outside edge is a bending edge); 
the positioning unit hung on the end of the fitting sleeve that has the at least one hanging block via the bending edge (figure 6, element 68 sits in element 13 based on its rounded ball like structure; paragraphs 64 and 81);
a hanging rod mounted in the accommodating space and engaging with the at least one positioning unit (figures 6 and 7, element 20; paragraphs 70 and 81); and
a fan body mounted on an end of the hanging rod (figure 1, elements 22, 24, 26, 28, and 30; paragraph 64).

Allowable Subject Matter
Claims 4-12 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:

Regarding claim 4, the prior art of record fails to teach or render obvious all of wherein each of the two rotation limiting grooves forms a first connecting hole; each of the two hanging blocks forms a second connecting hole; and the first connecting hole and the second connecting hole are adapted to be mounted through by a fixing unit to fix the fitting sleeve on the mounting disc.  

Regarding claim 5, the prior art of record fails to teach or render obvious all of wherein each of the at least one positioning unit has at least one protrusion formed on a side surface of the positioning unit that faces the hanging rod; each of the at least one protrusion adapted to be mounted in an assembling hole formed on a side surface of the hanging rod.

Regarding claim 11, the prior art of record fails to teach or render obvious wherein an amount of the at least one positioning unit is two, and two portions of an inner wall of the fitting sleeve that abut the two positioning units are two arced walls; and in a direction away from the hanging block, a distance between the two arced walls gradually decreases, or a wall thickness of each of the positioning units gradually decreases.  

Claims 6-10, 12, and 14 are allowable based on their dependence on an allowable claim.  

Conclusion
The prior art made of record on PTO-892 and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN E SCHARPF whose telephone number is (571)270-5304. The examiner can normally be reached Monday - Friday 7:30am-4:30pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Susan E Scharpf/Examiner, Art Unit 3747                                                                                                                                                                                                        


/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747